DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 08/24/2021, in which, claim(s) 1-20 are pending. Claim(s) 1, 9 and 17 are amended. No claim(s) are cancelled or newly added.

Response to Arguments
Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 9-16 have been fully considered and are persuasive.  The rejection of 35 USC §101 regarding claim(s) 9-16 have been withdrawn in view of the amendment to claim. 

Double Patenting Rejection:
Applicant’s remarks regarding double patenting rejections have been acknowledged. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar. Besides, since the claims are not final, it is not possible to make any determination as to double patenting or obviousness at this time. Therefore, the double patenting rejections are maintained.


Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 7-9, filed 08/24/2021, regarding the U.S.C. 102 and 103 rejections of claims 1-20 have been fully considered and are not persuasive.
Applicants argue that “Buhler fails to teach or disclose a first tamper resistance record that includes both a first signature and a second signature… a first tamper resistance record that is stored in a log of one or more event records”. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  Sofia teaches a first tamper resistance record that includes a first signature and stored in a log of one or more event records ([0029-0030], & Fig. 2) and Buhler teaches a second signature created based on the record and the first signature ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate the event record based on the signature (as disclosed by Sofia) wherein the signature includes a second signature and the validating is based on the first signature and the second signature (as taught by Buhler). The motivation/suggestion would have been for digitally signing an electronic document for long term security purposes (Buhler, [0008]).
Besides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145 IV.

Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 (Line 12) limitation “in log of one or more event records” should be “in a log of one or more event records” to correct the typo.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 1-7 of Patent 9,864,878.


Patent No. US 9,864,878 (14/809,464)  
Instant Application No.(16/595,563) 
Claim 1. A computer implemented method, comprising: securing, by a processor, a log of one or more events being performed a computer by adding tamper detection to the log, the securing comprising: 

generating, by the processor, a first event record in response to an event being performed by the computer; 

generating, by the processor, a second event record in response to the first event record being generated, wherein the second event record comprises: 
a signature corresponding to the first event record; and 

a spatial reference of the first event record, the spatial reference identifying a memory location of the first event record; 

generating, by the processor, a third event record of the same type as a type of the first event record; 

adding to the second event record, in response to the third event record being of the same type as the first event record, a signature corresponding to the third event record, and a spatial reference of the third event record; and 

in response to a request to detect tampering of the first event record, 




generating, by a processor, a first event record in response to an event being performed by the computer; 

generating, by the processor, a first tamper resistance record in response to the first event record being generated, wherein the first tamper resistance record comprises: 


a first signature that is created based at least in part on the first event record; and 


a second signature that is created based at least in part on the first event record and the first signature; and 

storing the first event record and the first tamper resistance record in the log;

in response to a request to detect tampering of the first event record, validating the first event record based on the first signature and the second signature in the first tamper resistance record.  

Claim 3. The computer implemented method of claim 1, wherein the first tamper resistance record further comprises a 



Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 1-10 of Patent 10,089,497.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-10 of Patent 10,089,497.
Patent No. 10,089,497 (14/876,953)  
Instant Application No.(16/595,563) 
Claim 1. A system, comprising: a memory configured to store one or more event records; and a processor; wherein the processor is operable to secure a log of one or more events being performed by a computer by adding tamper detection to the log, wherein the processor, for the securing, is configured to: 

generate a first event record corresponding to a computer-executed event performed by the system, the first event record being stored in the memory; 

generate a tamper detection data for the first event record; and 



a spatial reference of the first event record, and a spatial reference of the first event record, the spatial reference identifying a memory location of the first event record; 

in response to generation of a third event record of the same type as a type of the first event record, add, to the second event record, a signature corresponding to the third event record, and 

a spatial reference of the third event record, which is stored in the memory; and 

in response to a request to detect tampering of the first event record, validate the first event record based on the signature in the second event record.





generating, by a processor, a first event record in response to an event being performed by the computer; 

generating, by the processor, a first tamper resistance record in response to the first event record being generated, wherein the first tamper resistance record comprises: 


a first signature that is created based at least in part on the first event record; and 


a second signature that is created based at least in part on the first event record and the first signature; and 

storing the first event record and the first tamper resistance record in the log;

in response to a request to detect tampering of the first event record, validating the first event record based on the first signature and the second signature in the first tamper resistance record.  

Claim 3. The computer implemented method of claim 1, wherein the first tamper resistance record further comprises a spatial reference of the first event record, the spatial reference identifying the first event record.  


Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 1-20 of Patent 10,621,381.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of Patent 10,621,381.

Instant Application No.(16/595,563) 
Claim 1. A computer implemented method, comprising: securing, by a processor, a log of one or more events being performed a computer by adding tamper detection to the log, the securing comprising: 

generating, by the processor, a first event record in response to an event being performed by the computer; 

identifying, by the processor, a tamper resistance record in the log, the tamper resistance record corresponding to a type of the first event record; 

updating the tamper resistance record by adding at least: a signature corresponding to the first event record; and 

a spatial reference of the first event record, the spatial reference identifying a memory location of the first event record; and 

in response to a request to detect tampering of the first event record, validating the first event record based on the signature in the tamper resistance record.
Claim 1. A computer implemented method for securing a log of one or more events records by adding tamper resistance to the log, the method comprising: 



generating, by a processor, a first event record in response to an event being performed by the computer; 

generating, by the processor, a first tamper resistance record in response to the first event record being generated, wherein the first tamper resistance record comprises: 


a first signature that is created based at least in part on the first event record; and 


a second signature that is created based at least in part on the first event record and the first signature; and 

storing the first event record and the first tamper resistance record in the log;
in response to a request to detect tampering of the first event record, validating the first event record based on the first signature and the second signature in the first tamper resistance record.  

Claim 3. The computer implemented method of claim 1, wherein the first tamper resistance record further comprises a spatial reference of the first event record, the spatial reference identifying the first event record.  



Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-17 of Patent 11,163,909.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-17 of Patent 11,163,909.
Patent No. 11,163,909 (16/192,124)
Instant Application No. 16/595,563
Claim 1. A computer-implemented method for validating an event record, the method comprising: securing, by a processor, a log of one or more events being performed by a computer by adding tamper detection to the log, the securing comprising: 

generating, by the processor, a first event record in response to an event being performed by the computer; 

generating, by the processor, a second event record in response to the first event record being generated, wherein the second event record comprises 
a first signature and a second signature that are both created based on contents of the first event record; and 

in response to a request to detect tampering of the first event record, validating, by the processor, the first event record based on the first signature and the second signature in 





generating, by a processor, a first event record in response to an event being performed by the computer; 

generating, by the processor, a first tamper resistance record in response to the first event record being generated, wherein the first tamper resistance record comprises: 

a first signature that is created based at least in part on the first event record; and 


a second signature that is created based at least in part on the first event record and the first signature; and 



in response to a request to detect tampering of the first event record, validating the first event record based on the first signature and the second signature in the first tamper resistance record.  


Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of Patent 11,138,343.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of Patent 11,138,343.
Patent No. 11,138,343 (16/251,243)
Instant Application No. 16/595,563
Claim 1. A computer-implemented method comprising: 

accessing, by a processing system, one or more data records and a metadata record, the metadata record comprising a first digital signature associated with the one or more data records; 

generating, by the processing system, one or more additional digital signatures associated with the one or more data records, wherein the first digital signature and the one or more additional digital signatures are generated based on applying at least 

adding an update-needed tag to the metadata record based on determining that the metadata record comprises an insufficient capacity to store the one or more additional digital signatures in the metadata record; 

expanding a storage capacity of the metadata record upon copying the metadata record from a first storage location to a second storage location; 

replacing the update-needed tag with the one or more additional digital signatures after expanding the storage capacity of the metadata record; and 

storing the one or more additional digital signatures in the metadata record.





generating, by a processor, a first event record in response to an event being performed by the computer; 

generating, by the processor, a first tamper resistance record in response to the first event record being generated, wherein the first tamper resistance record comprises: 


a first signature that is created based at least in part on the first event record; and 


a second signature that is created based at least in part on the first event record and the first signature; and 

storing the first event record and the first tamper resistance record in the log;

in response to a request to detect tampering of the first event record, validating the first event record based on the first signature and the second signature in the first tamper resistance record.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sofia et al. (US 2017/0032148 A1) in view of Buhler et al. (US 2009/0327732 A1).
Regarding Claims 1, 9 and 17, Sofia discloses
generating, by a processor, a first event record in response to an event being performed by the computer ([0004], “a first event record in response to an event being performed by a computer”, [0029], “the event record 130a”); 
generating, by the processor, a first tamper resistance record in response to the first event record being generated ([0029], “FIG. 2 illustrates an example event record log 127 including a tamper detection record 200. For example, the processor 110 may generate the event record 130a… a separate event record 130x, referred to as the tamper detection record 200”), wherein the first tamper resistance record comprises: 
a first signature that is created based at least in part on the first event record ([0030], “the tamper detection record 200 includes a header 210 and a payload 220. The payload 220 includes a (first) digital signature for the corresponding event record 130a”); and 
storing the first event record and the first tamper resistance record in a log of one or more events records ([0029], “generate the event record 130a… subsequently record (i.e. store) the tamper detection record 200 in the event record 127”, Fig. 2 shows the first record and the first tamper resistance record are stored in the log); and 
in response to a request to detect tampering of the first event record, validating the first event record based on the first signature in the first tamper resistance record ([0007], “a request to detect tampering of the first event record; and in response, validating, by the processor, the first event record by comparing the first event record with the (first) signature in the second event record (i.e. the tamper detection record 200)”, [0030], “To validate the event record 130a, the operating system 122 may decrypt the (first) digital signature in the payload 220 and compare it with the contents of the event record 130a”).  
Sofia does not explicitly teach but Buhler teaches
a second signature that is created based at least in part on the record and the first signature ([0040], “a first digital signature 28, also referred to as digital timestamp signature and abbreviated to DTS”, [0042], “FIG. 3 shows a schematic illustration of the creation of a second digital signature 38… also abbreviated to DUS”, as shown in Fig. 3,  the second digital signature DUS is generated based on the record and the first digital signature DTS);
validating the record based on the first signature and the second signature ([0024], “verifying the validity of the digitally signed electronic document by using a first public key corresponding to the first digital signature and a second public key corresponding to the second digital signature”).
Sofia and Buhler are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before 

Regarding Claims 2, 10 and 18, the combined teaching of Sofia and Buhler teaches wherein the first tamper resistance record (Sofia, [0029], “a tamper detection record 200”) further comprises an identification of a type of cryptographic function used in creating the first signature and the second signature (Buhler, [0040], “creation of a first digital signature 28, also referred to as digital timestamp signature and abbreviated to DTS”).  

Regarding Claims 3, 11 and 19, the combined teaching of Sofia and Buhler teaches wherein the first tamper resistance record further comprises a spatial reference of the first event record, the spatial reference identifying the first event record (Sofia, [0031], “the operating system 122 may associate the tamper detection record 200 with a single event record, such as the event record 130a. For example, the header 210 may include a spatial reference of the event record 130a. The spatial reference may be a memory location of the event record 130a.”).

Regarding Claims 4, 12 and 20, the combined teaching of Sofia and Buhler teaches wherein the second signature is created based at least in part on the first event record, the spatial reference of the first event record and the first signature (Buhler, [0009], “second digital signature which depends on the content of the electronic document and the first digital signature or the part”, and “a spatial reference of the event record 130a” (Sofia, [0031])).

Regarding Claims 5 and 13, the combined teaching of Sofia and Buhler teaches generating, by the processor, a second event record in response to a second event being performed by the computer, the second event occurring after the first tamper resistance record is generated (Sofia, Fig. 2, “Event Record 2 130b”, “Tamper Detection Record 200”); 
generating, by the processor, a second tamper resistance record in response to the second event record being generated (Sofia, Fig. 2, “Event Record X 130x”, as second tamper resistance record), wherein the second tamper resistance record comprises: 
a third signature that is created based at least in part on the second event record (Sofia, [0030], “a (third) digital signature for the corresponding event record 130(b)”); and 
a fourth signature that is created based at least in part on the second event record (Buhler, [0042], “the second (could be the fourth) digital signature 38 is created”), wherein the first signature and the third signature are created using the same cryptographic function and the second signature and the fourth signature are created using the same cryptographic function (Buhler, [0040], “FIG. 2 shows a schematic illustration of the creation of a first digital signature 28 (as well as the third and 
in response to a request to detect tampering of the second event record, validating the second event record based on the third signature and the fourth signature in the second tamper resistance record (Sofia, [0007], “a request to detect tampering of the first event record; and in response, validating, by the processor, the first event record (i.e. could be the second event record) by comparing the first event record with the signature in the second event record (i.e. the second tamper detection record 201, or 130x)” and Buhler, [0024], “verifying the validity of the digitally signed electronic document by using a first public key corresponding to the first digital signature and a second public key corresponding to the second digital signature”, i.e. could be the third signature and the fourth signature respectively).  

Regarding Claims 8 and 16, the combined teaching of Sofia and Buhler teaches wherein the first signature and the second signature are created using different cryptographic function (Buhler, [0040], “FIG. 2 shows a schematic illustration of the creation of a first digital signature 28, also referred to as digital timestamp signature and abbreviated to DTS”, [0042], “FIG. 3 shows a schematic illustration of the creation of a second digital signature 38. The second digital signature 38 is called user signature with reference to FIG. 1 and also abbreviated to DUS”).  

Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art, alone or in combination teaches the claim limitations of claims 6-7 and 14-15 in view of the other limitations of claims 1, 5 and 9, 13.

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497